DETAILED ACTION
Claims 1-19 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The language should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. 
Claim Objections
Regarding Claim 8, line 4, it appears that the term “memory” should be changed to “non-transitory computer-readable memory” or similar language. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 3, 8, 10, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (U.S. Pat. No. 8,824,777, hereinafter “Choi”).
Specifically, regarding Claim 1, Choi discloses a method for training a trajectory classification model (Abstract, col. 4, l. 67 – col. 5, l. 2), comprising: acquiring trajectory data, computing a trajectory feature of the trajectory data based on a temporal feature  (“measured time value”) and a spatial feature (“three-dimensional position value”) of the trajectory data, the trajectory feature comprising at least one of a curvature  (“morphological feature”), and training the trajectory feature to obtain the trajectory classification model (col. 5, ll. 20-22). 
Regarding Claim 3, Choi discloses the method further comprises: computing a time interval trajectory data based on the trajectory data (col. 6, ll. 22-26), and of sampling time of the temporal feature of the executing the computing a trajectory feature of the trajectory data based on a temporal feature and a spatial feature of the trajectory data, in response to each time interval being identical (e.g., a time interval where little to no movement takes place due to hesitation; col. 6, ll. 37-44).
Claims 8 and 14 and Claims 10 and 16 are directed to an apparatus and medium, respectively, but include the same scope of limitations as those of Claims 1 and 3, respectively, and are rejected for at least reasons similar to those identified above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 2, 9, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Li et al. (U.S. Pat. Pub. No. 2018/0374359, hereinafter “Li”).   
Choi discloses substantially all of the limitations of the present invention but does not disclose the claimed preprocessing. 
However, Li discloses that after the acquiring trajectory data, the method further comprises: preprocessing the trajectory data (predicting a predicted trajectory; Abstract), and the computing a trajectory feature of the trajectory data based on a temporal feature and a spatial feature of the trajectory data comprises: computing the trajectory feature based on a temporal feature and a spatial feature of preprocessed trajectory data (extracted from trajectory points; Abstract), and the preprocessing comprises: deleting trajectory data satisfying at least one condition, to obtain the preprocessed trajectory data, and the at least one condition comprises: a number of pieces of trajectory data with a spatial feature beyond a preset regional range being less than a preset ratio (e.g., when a similarity score of -1 is determined, ¶ [0024], the data is effectively deleted via the DNN model being iteratively trained until the calculated similarity score is within the expected similarity score, ¶ [0060]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the preprocessing of Li with the teachings of Choi to accurately and quickly provide matching of a current activity state with a historical state to provide recommendation information related to the current activity state. 
Claims 9 and 15 are directed to an apparatus and medium but include the same scope of limitations as those of Claim 2 and are rejected for at least reasons similar to those identified above.

Claims 4-7, 11-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Zhao (Chinese Pat. No. CN107241697A, an English translation of the Description attached and referred to hereafter). 
Choi discloses substantially all of the limitations of the present invention but does not disclose the claimed resampling. 
However, Zhao discloses (i) resampling trajectory data at a preset time interval sampling in accordance with a linear interpolation sampling method, in response to at least one time interval being different, to obtain resampled trajectory data, and the computing a trajectory feature of the trajectory data based on a temporal feature and a spatial feature of the trajectory data comprises: computing the trajectory feature based on a temporal feature and a spatial feature of the resampled trajectory data (e.g., a different time interval of between 1 and 6 seconds and for each of the accelerometers, geomagnetic sensors and gyroscopes; see, e.g., paragraphs 1-3 of page 9), as recited in Claim 4, (ii) training the trajectory feature to obtain the trajectory classification model comprises: dividing the trajectory data into training data (the sample set, p. 9, paragraph 2) and check data (test set; p. 9, paragraph 2), extracting a first trajectory feature corresponding to the training data, training the first trajectory feature based on a machine learning model, to obtain an initial trajectory classification model, extracting a second trajectory feature corresponding to the check data, and determining the trajectory classification model based on the initial trajectory classification model and the second trajectory feature (p. 9, paragraph 4, p. 10, last two paragraphs), as recited in Claim 5, (iii) determining the trajectory classification model (subsequent machine learning; p. 9, paragraph 2) based on the initial trajectory classification model and the second trajectory feature comprises: inputting the second trajectory feature into the initial trajectory classification model to obtain a trajectory classification result, and adjusting, in response to a difference between the trajectory classification result and a preset classification result being greater than a preset threshold (p. 13, paragraphs 1-4), a parameter of the machine learning model, and training the first trajectory feature based on the adjusted machine learning model (via subsequent machine learning; p. 9, paragraphs 1-4, p. 10, last two paragraphs), as recited in Claim 6, and (iv) the trajectory feature further comprises acceleration (e.g., p. 7, last paragraph, p. 9, first paragraph), as recited in Claim 7. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the resampling of Zhao with the teachings of Choi to record various activities of a user in real-time to train different classification models, thereby improving determination accuracy of the acquired information of the user's activity.
Claims 11-14 and 17-19 are directed to an apparatus and medium but include the same scope of limitations as those of Claims 4-7 and are rejected for at least reasons similar to those identified above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833